Exhibit 10.1

 

This Note and the rights and obligations evidenced hereby are subordinate in the
manner and to the extent set forth in that certain Subordination Agreement (the
“Subordination Agreement”) dated as of October 26, 2018, by and among Enservco
Corporation (“Debtor”), Heat Waves Hot Oil Service LLC, Heat Waves Water
Management LLC and East West Bank (“Senior Lender”), to the indebtedness
(including interest) owed by Debtor pursuant to that certain Loan and Security
Agreement dated August 10, 2017 between Debtor, certain of Debtor’s subsidiaries
and Senior Lender, as such Loan and Security Agreement has been and hereafter
may be amended, supplemented or otherwise modified from time to time; and each
holder of this instrument, by its acceptance hereof, shall be bound by the
provisions of the Subordination Agreement.

 

SUBORDINATED PROMISSORY NOTE

 

Principal:     $4,800,000                         Date:          October 26,
2018

Rate:          8%                              Maturity:      March 31, 2019

 

FOR VALUE RECEIVED, the undersigned, ENSERVCO CORPORATION, a Delaware
corporation (the “Debtor”), promises to pay to the order of ADLER HOT OIL
HOLDINGS, LLC, a Delaware limited liability company, at its office at 222 South
Ninth Street, Suite 2880, Minneapolis, Minnesota 55402, or such other place as
the holder of this Note (the “Holder”) may designate, in lawful money of the
United States of America and in immediately available funds, the principal
amount of Four Million Eight Hundred Thousand Dollars ($4,800,000) together with
interest on the unpaid principal balance from the date of this Note until it is
paid in full at the rate of 8% per annum or, following the occurrence and during
the continuance of any Event of Default (as defined below), at the rate of
eleven percent (11%) per annum. All interest calculations hereunder shall be
computed on the basis of actual number of days elapsed and a 360 day year.
Notwithstanding anything herein to the contrary, in no event will the applicable
interest rate hereunder exceed the highest rate permitted by applicable law.

 

Installment Payments of Principal and Interest

 

The indebtedness evidenced by this Note shall be due and payable in installments
as follows: (i) on November 30, 2018, the principal sum Eight Hundred Thousand
Dollars ($800,000) plus accrued interest to the date of the payment; (ii) on
February 28, 2019, the principal sum of Two Hundred Thousand Dollars ($200,000)
plus accrued interest to the date of the payment; and (iii) on March 31, 2019
(the “Maturity Date”) all remaining outstanding principal, interest and any
costs of collection. All payments under this Note shall be applied first to any
unpaid costs of collection, second to any accrued but unpaid interest, and third
to principal.

 

Events of Default

 

Any of the following shall constitute an event of default under this Note (an
“Event of Default”):

 

(a)     the failure by Debtor to make any payment under this Note when such
payment becomes due and payable, which failure is not cured within ten (10) days
after the date on which such payment was due;

 

(b)     Debtor or any of the Debtor Subsidiaries (as defined below) becomes
insolvent or unable to pay debts as they mature or makes an assignment for the
benefit of creditors;

 

(c)     a proceeding shall have been instituted in a court having jurisdiction
in the premises seeking a decree or order for relief in respect of Debtor or any
of the Debtor Subsidiaries in an involuntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or for
the appointment of a receiver, liquidator, assignee, custodian, trustee or
sequestrator (or other similar official) for Debtor or any of the Debtor
Subsidiaries or for any substantial part of its property, or for the winding-up
or liquidation of the affairs of Debtor or any of the Debtor Subsidiaries, and
such proceeding shall remain undismissed or unstayed and in effect for a period
of 60 consecutive days or such court shall enter a decree or order granting the
relief sought in such proceeding which is not stayed;

 

(d)     Debtor or any of the Debtor Subsidiaries shall commence a voluntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case under any such law, or shall consent to the appointment of a
receiver, liquidator, assignee, custodian, trustee or sequestrator (or other
similar official) for it or for any substantial part of its property;

 

(e)     Debtor or any of the Debtor Subsidiaries shall default or any event or
default shall occur with respect to any agreement governing any indebtedness of
Debtor or any of the Debtor Subsidiaries for more than $500,000 of borrowed
money, or any such indebtedness is accelerated to be due prior to its final
scheduled maturity; or

 

(f)     a final judgment or order for the payment of $500,000 or more in the
aggregate shall be rendered against Debtor or any of the Debtor Subsidiaries and
such judgment or order shall not be satisfied, stayed or bonded within 60 days
after the date such judgment or order is required to be paid.

 

In the event of any such Event of Default, then in addition to the Holder’s
other rights under applicable law or any agreement with Debtor, the Holder may
declare the entire unpaid principal amount of this Note and any accrued and
unpaid interest to be immediately due and payable, whereupon the same shall
become immediately due and payable.

 

Prepayments

 

This Note may be prepaid in whole or in part, without penalty or premium, at the
option of the Debtor at any time prior to the Maturity Date. Any partial
prepayments shall be applied first to any costs of collection, second to accrued
interest, and third to the installments of principal that are due hereunder in
the inverse order of their maturities.

 

General

 

This Note is issued pursuant to the Membership Interest Purchase Agreement dated
on or about the date hereof (as the same may from time to time be amended,
modified or restated, the “Purchase Agreement”) by and among the Debtor, Adler
Hot Oil Holdings, LLC, Adler Hot Oil Service, LLC, Spell Capital Mezzanine
Partners SBIC, LP, Aldine Capital Fund II, L.P., Aldine SBIC Fund, L.P., EXMARQ
Capital Partners, Inc. and United Insurance Company of America. Capitalized
terms used in this Note but not otherwise defined in this Note shall have the
same meaning as set forth in the Purchase Agreement. The obligations under this
Note are guaranteed pursuant to a Guaranty by Heat Waves Hot Oil Service LLC and
Heat Waves Water Management LLC (collectively, the “Debtor Subsidiaries”) and
secured pursuant to a Security Agreement granting the Holder a subordinated
security interest in substantially all of the assets of the Debtor and the
Debtor Subsidiaries to secure payment (or the guaranty of payment) of this Note.

 

THE AMOUNTS DUE UNDER THIS NOTE SHALL NOT BE SUBJECT TO ANY DEDUCTION OR SETOFF
OF ANY KIND, INCLUDING FOR CLAIMS ARISING UNDER OR RELATED TO THE PURCHASE
AGREEMENT, WITH THE EXCEPTION OF ANY POST-CLOSING ADJUSTMENT DUE TO BUYER, WHICH
SHALL BE DEDUCTED FROM THE AMOUNTS DUE UNDER THIS NOTE PURSUANT TO SECTION
2.06(D) OF THE PURCHASE AGREEMENT.

 

The Debtor waives demand for payment, presentment, notice of dishonor, notice of
non-payment and protest. The use of any remedy by the Holder will not constitute
a waiver of the right to use any other remedy provided by law. No release of any
security for this Note or extension of time for payment of this Note shall
release or modify the liability of the Debtor under this Note.

 

In the event the Debtor defaults in the payment of any amount due under this
Note, the Debtor agrees to pay on demand all costs and expenses arising on or
after the date of such Default of collecting or enforcing payment under this
Note, including reasonable attorneys’ fees and legal expenses.

 

This Note may not be amended or modified, nor shall any waiver of any provision
hereof be effective, except only by an instrument in writing signed by the
Debtor and by the Holder. No delay or omission by the Holder in exercising any
right or option hereunder shall impair such right or option or operate as a
waiver of such right or option or acquiescence in any default hereunder. Holder
may extend the time for the performance of Debtor’s obligations and Holder may
waive the fulfillment or compliance by Debtor of Debtor’s obligations. Any
agreement by Holder for extension or waiver must be in writing. No waiver of any
of the provisions of this Note shall be deemed, or shall constitute, a waiver of
other provisions, whether or not similar, nor shall any waiver constitute a
continuing waiver unless so stated in writing.

 

THIS NOTE SHALL BE GOVERNED BY THE LAWS OF THE STATE OF COLORADO. THIS NOTE MAY
BE ENFORCED SOLELY IN ANY FEDERAL COURT OR COLORADO STATE COURT SITTING IN
DENVER, COLORADO; AND THE DEBTOR AND THE HOLDER EACH CONSENTS TO THE
JURISDICTION AND VENUE OF THOSE COURTS AND WAIVES ANY ARGUMENT THAT VENUE IN
THOSE FORUMS IS NOT CONVENIENT. IN THE EVENT THE DEBTOR OR THE HOLDER COMMENCES
ANY ACTION IN ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY
RELATING DIRECTLY OR INDIRECTLY TO THIS NOTE, THE PURCHASE AGREEMENT, OR ANY OF
THE OTHER AGREEMENTS OR DOCUMENTS DELIVERED IN CONNECTION WITH THE CLOSING OF
THE PURCHASE AGREEMENT OR THE RELATIONSHIP CREATED THEREUNDER OR HEREUNDER, THE
HOLDER OR THE DEBTOR SHALL BE ENTITLED TO HAVE THE CASE TRANSFERRED TO ONE OF
THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF THE TRANSFER CANNOT BE
ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE THE CASE DISMISSED WITHOUT PREJUDICE.

 

THE DEBTOR AND THE HOLDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING OUT OF, UNDER OR IN CONNECTION WITH THE PURCHASE AGREEMENT, THIS NOTE OR
ANY OF THE OTHER AGREEMENTS OR DOCUMENTS IN CONNECTION WITH THE CLOSING OF THE
PURCHASE AGREEMENT, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE.

 

[The remainder of this page is intentionally blank.]

 

 

--------------------------------------------------------------------------------

 

 

 

This Note shall be binding upon the Debtor and its successors and assigns, and
shall inure to the benefit of the Holder and its successors and assigns.

 

ENSERVCO CORPORATION

 

 

By: /s/ Ian Dickinson                    

Name: Ian Dickinson

Its: President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature page to Subordinated Promissory Note]